 
 
Exhibit 10.4







FIRST AMENDMENT TO
AMENDED AND RESTATED OFFICER EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT (the “Amendment”) to the AMENDED AND RESTATED OFFICER
EMPLOYMENT AGREEMENT (the “Agreement”) dated April 1, 2019 is made and entered
into effective April 6, 2020 (the “Effective Date”), by and between Bloomin’
Brands, Inc., a Delaware corporation (the “Company”), and David J. Deno
(hereinafter referred to as “Executive”). All capitalized terms used and not
otherwise defined herein have the meanings set forth in the Agreement.
WHEREAS, the in light of the ongoing impact of the COVID-19 virus on the
Company, Executive has elected to forgo a portion of his Base Salary;
WHEREAS, the Company and the Executive desire to enter into this Amendment to
reflect the parties’ agreement with respect to Base Salary and its impact on the
other provisions of the Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree that the Agreement is hereby amended as follows:
1.Base Salary. Section 5(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:
“a.    During the Term of Employment, the Executive shall be entitled to an
annual base salary equal to Nine Hundred Thousand Dollars ($900,000), payable in
equal biweekly installments by the Company, subject to annual review for
increase, but not decrease, in the discretion of the Board or the Compensation
Committee of the Board (the “Compensation Committee”). Notwithstanding anything
in the Agreement to the contrary, Executive hereby consents to the temporary
reduction (the “Salary Reduction”) of Executive’s annual base salary such that
Executive shall forgo all base salary in excess of the amount necessary to cover
his required contributions to his employment benefits and related payroll taxes
from the pay period beginning April 6, 2020 and continuing until a date
determined by the Board (the “Salary Reduction Period”). For all other purposes
under this Agreement, all references to “Base Salary” or “base salary” shall
mean, (i) at all times during the Salary Reduction Period, Nine Hundred Thousand
Dollars ($900,000), unless such amount is increased by the Board or otherwise
amended by the mutual agreement of the parties, or, (ii) at all other times,
Executive’s annual base salary then in effect, as the same may be increased from
time to time at the discretion of the Board or the Compensation Committee.”
2.    Good Reason. For the avoidance of doubt, the Salary Reduction shall not
constitute “Good Reason” as defined under the Agreement or constitute a breach
by the Company of its obligations under the Agreement.
3.    Effect of Amendment. Except as expressly amended by this Amendment, all
other terms and conditions of the Agreement shall remain in full force and
effect and unmodified hereby. Whenever the Agreement is referred to in the
Agreement or in any other agreement,





--------------------------------------------------------------------------------





document or instrument, such reference shall be deemed to be to the Agreement as
amended by this Amendment.
4.    Governing Law. The validity, interpretation, and performance of this
Amendment shall be governed, interpreted, and construed in accordance with the
laws of the State of Florida without giving effect to the principles of comity
or conflicts of laws thereof.
5.    Entire Agreement; Counterparts. This Amendment constitutes the entire
agreement between the parties hereto concerning the subject matter hereof, and
supersedes all prior memoranda, correspondence, conversations, negotiations and
agreements, whether written or oral, with respect thereto. This Amendment may be
executed in several identical counterparts that together shall constitute but
one and the same Amendment. Signatures of the parties transmitted by facsimile,
PDF transmission or other electronic means shall be deemed to be their original
signatures for all legal and other purposes.


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 /s/ Lorilyn Miklavic
 
 /s/ David J. Deno
 
 
 
 
Witness
 
 
David J. Deno
 
 
 
 
 
 
Lorilyn Miklavic
 
 
 
 
 
 
 
 
 
Printed name of witness
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 /s/ Stefanie Chalk
 
 
 
 
 
 
 
 
 
Witness
 
 
 
 
 
 
 
 
 
 
Stefanie Chalk
 
 
 
 
 
 
 
 
 
Printed name of witness
 
 
 
 
 
 
 
 
 
 
 
 
 
COMPANY
 
 
 
 
 
 
 
 
BLOOMIN’ BRANDS, INC., a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kelly Lefferts
 
 
 
 
 
 
 
Name: Kelly Lefferts
 
 
 
 
 
 
 
 
 
Title: Chief Legal Officer
 
 
 
 





3